The defendant was convicted of the crime of forgery. He duly moved for a new trial and his motion was denied. This appeal is from the judgment and from the order denying such motion.
[1] The transcript on appeal was filed herein June 4, 1921. Appellant's time to file his opening brief was extended to July 9, 1921. The cause was regularly placed on the November calendar for argument. No brief has been filed and counsel for appellant did not appear on the day set for the oral argument. At the time set for argument, on motion of the attorney-general, the cause was submitted *Page 138 
on the record. It must be assumed that the appeal has been abandoned. (People v. Martinez, 43 Cal.App. 746
[185 P. 482].)
An examination of the record discloses no error and the evidence is sufficient to support the verdict.
The judgment and order appealed from are affirmed.
Hart, J., and Burnett, J., concurred.